Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 1 of 11 PageID 109




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ESPERANDIEU JEAN JACQUES
and MATILDE PIERRE GILES,

             Plaintiffs,


v.                                                  No: 8:20-CV-01296-02-SPF
CHAD F. WOLF, as Acting Secretary,
Dep’t of Homeland Security; and
KEN CUCCINNELLI, as Acting Director,
Citizen and Immigration Services,

             Defendants.
__________________________________/

                 ORDER GRANTING MOTION TO DISMISS

      This matter comes before the Court on Defendants’ Motion to Dismiss, Doc.

12, and Plaintiffs’ Response in Opposition, Doc. 14. Plaintiff Esperandieu Jean

Jacques seeks review of the United States Citizenship Immigration Services’

(“USCIS”) decision to deny his I-485 application. Doc. 1. Defendants argue

Jacques’s complaint should be dismissed for lack of subject-matter jurisdiction.

Doc. 12. The Court held a hearing on the matter on September 2, 2020. Doc. 16.

With the benefit of briefing and oral argument, the Court grants the Motion to

Dismiss Plaintiff Jacques’s complaint. The parties agree that Plaintiff Matilde
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 2 of 11 PageID 110




Pierre Giles received the relief she was seeking in a recent administrative ruling;

thus, her complaint here is dismissed as moot.

                           FACTUAL BACKGROUND

      Plaintiff Jacques is a citizen of Haiti. Doc. 1 at 3. He entered the United

States illegally in 2005, without admission or inspection. Id. Shortly after entering,

Plaintiff applied for asylum. Id. An immigration judge in 2007 ordered Plaintiff

removed from the United States. Doc. 1 at 4. Plaintiff subsequently appealed this

order to the Board of Immigration Appeals, but the Board dismissed the appeal in

2008. Id. Plaintiff did not depart the United States and was not physically removed

by authorities. The removal order against Plaintiff has remained in place since

2007 and is still extant. Doc. 14 at 10.

      In 2010, the Attorney General provided Haitian aliens temporary protected

status (“TPS”) due to an earthquake in Haiti. Doc. 1 at 4. TPS for Haitian aliens

does not expire until 2021. See Continuation of Documentation for Beneficiaries of

Temporary Protected Status Designations for El Salvador, Haiti, Honduras, Nepal,

Nicaragua, and Sudan, 84 Fed. Reg. 59,403 (Nov. 4, 2019).

      While living in the United States on TPS, Plaintiff traveled overseas several

times and returned to the United States after each trip. Doc. 1 at 5. Plaintiff

facilitated this travel by using a Form I-512L. Id. This form—“Authorization for

Parole of an Alien into the United States”—confirms that a traveling alien may


                                           2
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 3 of 11 PageID 111




reenter the United States upon, and retain, the same TPS status the alien had when

he or she left the United States. See Miscellaneous and Technical Immigration and

Naturalization Amendments of 1991, Pub. L. No. 102-232, § 304(c)(1)(A), 105

Stat. 1733, 1749. Plaintiff’s most recent travel under Form I-512L was in January

2017, when Plaintiff reentered the United States at Port Everglades, Florida, using

this parole document. Doc. 1 at 5.

      Plaintiff married Matilde Pierre Giles, a U.S. citizen, in April 2017. Id.

Giles—as a citizen spouse of the alien Plaintiff—then filed a Form I-130, “Petition

for Alien Relative.” Id. at 6. This form is the first step in helping eligible relatives

of U.S. citizens apply for Permanent Resident Cards, commonly known as Green

Cards. See United States v. Palomino Garcia, 606 F.3d 1317, 1324 (11th Cir.

2010).

      In September 2018, while Giles’s Petition was pending, Plaintiff submitted a

Form I-485 to USCIS. Doc. 1 at 6. This form is an application to “Register

Permanent Residence or Adjust Status.” Id. Through this application, Plaintiff

sought to readjust his present status of removable alien and begin his process of

obtaining permanent residency. Id.

      USCIS denied Giles’s Form I-130 spousal petition in January 2019. Id. Giles

sought a rehearing on the issue, leading USCIS to reopen the case in July 2020.




                                            3
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 4 of 11 PageID 112




Doc. 12 at 1 n.1. USCIS ultimately granted her spousal petition in August 2020,

thereby mooting her claim here.

        In November 2019, Defendant USCIS denied Plaintiff Jacques’s Form I-485

Petition. Doc. 1 at 6. Plaintiff says USCIS denied his Form I-485 Petition “on

grounds that Plaintiff Jacques had filed the Form I-485 after USCIS had denied

[Giles’s] Form I-130.” Id.

        Plaintiff Jacques then filed this suit under the Administrative Procedures Act

(“APA”), stating that denial of his Form I-485 was a final agency action within the

meaning of the APA, 5 U.S.C. § 702. Doc. 1 at 6. He claims the agency’s denial of

his I-485 Petition was arbitrary and capricious, constituting an abuse of discretion

that violated 5 U.S.C. § 706(2). Id. at 7. He asks this Court to enter an injunction

compelling USCIS to reconsider and adjudicate his Form I-485 readjustment

petition appropriately. Id. at 7-8. Plaintiff also asks this Court for fees and costs. Id.

at 8. Defendants argue that the jurisdiction for any adjustment to Plaintiff’s status

resides with an immigration judge and, eventually, the court of appeals on review.

Doc. 12 at 7. Plaintiff retorts that Defendants are wrong as a matter of law, arguing

that USCIS has jurisdiction and must adjudicate his Form I-485 Petition. Doc. 14

at 1.




                                            4
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 5 of 11 PageID 113




                                LEGAL STANDARD

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a), set forth in “numbered

paragraphs each limited as far as practicable to a single set of circumstances,” Fed.

R. Civ. P. 10(b). Thus, to survive a Rule 12(b)(6) motion to dismiss, the complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Courts must also view the

complaint in the light most favorable to the plaintiff and resolve any doubts as to

the sufficiency of the complaint in the plaintiff’s favor. Hunnings v. Texaco, Inc.,

29 F.3d 1480, 1483 (11th Cir. 1994) (per curiam). A claim is plausible on its face

“when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. The Court accepts Plaintiffs’ factual allegations as true at this

stage. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th

Cir. 1997).

      A defendant may attack subject-matter jurisdiction in two manners: facially

and factually. McMaster v. United States, 177 F.3d 936, 940 (11th Cir. 1999). A

facial attack to subject-matter jurisdiction requires that the court assess, taking the

allegations of the complaint as true, whether the complaint sufficiently alleges a


                                            5
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 6 of 11 PageID 114




basis for jurisdiction. Fed. R. Civ. P. 12(b)(1). By contrast, in assessing a factual

challenge to subject-matter jurisdiction, the court may consider matters outside of

the complaint. McMaster, 177 F.3d at 940. This is a facial challenge. If a court

finds at any point in the litigation that it lacks subject-matter jurisdiction over an

action, it must dismiss the complaint. Fed. R. Civ. P. 12(h)(3).

                                 LEGAL ANALYSIS
      The Immigration and Nationality Act (“INA”) limits which courts have

jurisdiction to hear challenges against removal orders. See 8 U.S.C. § 1252(a)(5)

(“[A] petition for review filed with an appropriate court of appeals in accordance

with this section shall be the sole and exclusive means for judicial review of an

order of removal[.]”); see also § 1252(b)(9) (consolidating “all questions of law

and fact, including interpretation and application of constitutional and statutory

provisions” into judicial review by the circuit court of appeals). Federal district

courts do not have jurisdiction over challenges against removal orders, regardless

of whether such challenges are direct or indirect. See Del Carmen Espinosa v.

Swacina, No. 19-21315-civ, 2019 WL 6682836, at *2 (S.D. Fla. Dec. 6, 2019)

(citing Singh v. U.S. Citizenship & Immigr. Servs., 878 F.3d 441, 445 (2d Cir.

2017), as amended (Jan. 9, 2018)); see also Delgado v. Quarantillo, 643 F.3d 52,

55 (2d Cir. 2011). Moreover, district courts lack jurisdiction over challenges to

decisions that are “inextricably linked” to removal orders. See Morales-Izquierdo


                                            6
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 7 of 11 PageID 115




v. Dep’t of Homeland Sec., 600 F.3d 1076, 1082-83 (9th Cir. 2010), overruled in

part on other grounds by Garfias-Rodriguez v. Holder, 702 F.3d 504 (9th Cir.

2012) (en banc).

      The jurisdiction rules differ for “arriving aliens.” See 8 C.F.R. §

1245.2(a)(1). USCIS generally has jurisdiction over cases in which an arriving

alien in removal proceedings seeks an adjustment of his or her status. See id.; see

also Scheerer v. U.S. Atty. Gen., 513 F.3d 1244, 1251 (11th Cir. 2008) (finding that

arriving aliens generally must file their adjustment applications with USCIS rather

than before an Immigration Judge). An “arriving alien” is:

      an applicant for admission coming or attempting to come into the
      United States at a port-of-entry, or an alien seeking transit through the
      United States at a port-of- entry, or an alien interdicted in international
      or United States waters and brought into the United States by any
      means, whether or not to a designated port-of-entry, and regardless of
      the means of transport. An arriving alien remains an arriving alien
      even if paroled pursuant to section 212(d)(5) of the Act, and even
      after any such parole is terminated or revoked.

8 C.F.R. § 1.2.

      Here, Defendants argue an immigration judge has exclusive jurisdiction over

Plaintiff’s claims. Doc. 12 at 2. According to Defendants, Plaintiff’s case amounts

to an impermissible attack on the final order of deportation. Id. Plaintiff was

ordered deported in 2007 and remains under that order; he cannot now indirectly

attack the order in an inappropriate forum. Id. Accordingly, Defendants argue an



                                          7
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 8 of 11 PageID 116




immigration judge controls any adjustment to Plaintiff’s status in removal

proceedings and this Court therefore lacks subject-matter jurisdiction. Id.

      Plaintiff argues USCIS has jurisdiction over his claims. Doc. 14 at 11. In an

inventive but not original argument, Plaintiff says his travels abroad and

subsequent returns to the United States—made possible by his TPS—turned him

into an “arriving alien.” Id. at 13. Just like other arriving aliens, Plaintiff claims he

is now subject to USCIS jurisdiction. Id. at 14. Essentially, Plaintiff argues his

foreign travels fulfilled the 2007 removal order, allowing him to return to the

United States anew and cleansed of his prior status. Id. at 15.

       The problem with Plaintiff’s theory is there is no legal precedent to support

it. In fact, there is sound precedent against it. See, e.g., Del Carmen Espinosa, 2019

WL 6682836, at *1 (ruling that an alien under deportation order and traveling

under TPS did not qualify as an “arriving alien” to invest USCIS with jurisdiction

over her adjustment of status); Gonzalez v. Mayorkas, No. 1:13-cv-1230, 2014 WL

585863, at *5 (E.D. Va. Feb. 12, 2014), aff’d sub nom. 585 F. App’x 130 (4th Cir.

2014) (same). USCIS even released a policy memorandum in August 2020

expressly rejecting Plaintiff’s argument. See USCIS Policy Memorandum PM 602-

0179, Matter of Z-R-Z-C-, Adopted Decision 2020-02 (AAO) (Aug. 20, 2020).

      As such, Plaintiff is not an “arriving alien” by dint of his short travels. He

has lived in the United States for over a decade in both illegal and lawful status. He

                                            8
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 9 of 11 PageID 117




has never permanently left the United States since being ordered deported. In fact,

were Plaintiff to argue otherwise, he would be disqualified from TPS. See 8 U.S.C.

§ 1254a(c)(3)(B) (providing that the Attorney General shall withdraw TPS when

an alien has not remained continuously present in the United States); but c.f. 8

U.S.C. § 1254a(c)(4) (stating that “brief, casual, and innocent departures” from the

United States do not violate TPS). Plaintiff did not satisfy and abrogate the final

removal order when he “removed” himself for a short vacation overseas secure in

the knowledge that his TPS papers would enable his reentry unimpeded.

          Thus, Plaintiff’s status remained unchanged by his travels. Aliens who have

been granted TPS and who are permitted to temporarily travel abroad “shall be . . .

admitted in the same immigration status the alien had at the time of departure”

when they return to the United States. § 304(c)(1)(A), 105 Stat. 1733.1

Accordingly, when Plaintiff returned to the United States from his overseas travels,

he entered with the same immigration status he had when he departed: as an alien

who entered without inspection, who was ordered removed after hearing and

appeal, and who was then granted TPS due to a natural disaster in his homeland.

Plaintiff’s short travels did not transform this status.

          Therefore, the Court finds that the relief sought—an injunction compelling

Defendants to adjudicate Plaintiff’s Form I-485—is an indirect challenge to the 2007


1
    These provisions appear as a note to 8 U.S.C. § 1254(a).
                                                  9
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 10 of 11 PageID 118




 order of removal. See Lambert v. Sec’y, Dep’t of Homeland Sec., No. 6:19-cv-59-

 ORL-40LRH, 2019 WL 2411226, at *1 (M.D. Fla. June 7, 2019) (“The substance

 of the relief sought—an order requiring Defendants to reopen and ‘properly

 adjudicate’ [alien’s] Form I-485—is an indirect challenge to the order of removal

 against [alien].”). Because federal district courts lack subject-matter jurisdiction

 over indirect challenges to removal orders, as well as challenges to decisions that

 are “inextricably linked” to removal orders, this Court must dismiss the complaint

 with prejudice for lack of subject-matter jurisdiction.2 The complaint is not

 amenable to cure as there is no jurisdiction here.

                                        CONCLUSION
        Defendants’ Motion to Dismiss (Doc. 12) is GRANTED, and the action is

 DISMISSED. The Clerk is directed to terminate any pending motions and

 deadlines and to close the case.

        DONE AND ORDERED at Tampa, Florida, on September 11, 2020.


                                              /s/ William F. Jung
                                              WILLIAM F. JUNG
                                              UNITED STATES DISTRICT JUDGE



 2
  Because the Court is dismissing Plaintiff’s claims on jurisdictional grounds, the Court need not
 address the remaining arguments presented in Defendants’ motion. See Boda v. United States,
 698 F. 2d 1174, 1177 n.4 (11th Cir. 1983) (explaining that “[w]here dismissal can be based on
 lack of subject matter jurisdiction and failure to state a claim, the court should dismiss on only
 the jurisdictional grounds.”).
                                                 10
Case 8:20-cv-01296-WFJ-SPF Document 17 Filed 09/11/20 Page 11 of 11 PageID 119




 COPIES FURNISHED TO:
 Counsel of Record




                                     11
